ORDER

PER CURIAM:
AND NOW, this 9th day of December, 1999, Bridgette Harris having been suspended from the practice of law in the United States Bankruptcy Court for the District of Maryland by Order of that Court dated June 14, 1999; the said Bridgette Harris having been directed on September 27, 1999, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Bridgette Harris is suspended from the practice of law in this Commonwealth consistent with the Order of the United States Bankruptcy Court for the District of Maryland dated June 14,1999, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.